 Case 1:19-cv-05907-PKC-CLP Document 13 Filed 11/26/19 Page 1 of 1 PageID #: 41



RDSEN BERC,&ESTIS,P.c.                                                         New York, New York 10017
                                                                               212.867.6000
ATTORNEYS AT LAW
                                                                               Fax 212.551.8484
                                                                               www.rosen bergestis.com
                                                                               Bradley S. Silverbush
                                                                               +1 (212) 551-8409
                                                                               bsilverbush@rosenbergestis.com




                                                  November 26, 2019

  VIA ELECTRONIC FILING(ECF)
  Hon. Pamela K. Chen, USDJ
  225 Cadman Plaza East
  Brooklyn, New York 11201

        Re: He v. China New Star Restaurant, Inc., et al.(the "Action")
            Case No.: 1:19-cv-05907-PKC-CLP

  Your Honor:

          This law firm was just retained by defendants, China New Star Restaurant, Inc., Wai Shun
  Chan (a/k/a Vincent Chan), Wai Leung Chan, and Wai Wen Chan (a/k/a Daniel Chan)
 (collectively,"Defendants"),in connection with the above referenced Action. In accordance with
  Section 1(G)of Your Honor's Individual Rules of Practice, I write to respectfully request that the
  time for Defendants to answer or otherwise respond to the complaint filed by plaintiff, Yong Xiong
  He ("Plaintiff'), be extended from November 29, 2019 through and including December 4, 2019.
  This request is being made as(1)this firm was only recently retained to represent Defendants and
  I require additional time to review and respond to Plaintiff's claims, and (2) I have been out of
  state since November 20, 2019 and will be returning to the office Monday, December 2, 2019.

         By letter dated November 22,2019, directed to the Defendants, Plaintiff's counsel advised
  if an attorney does not enter an appearance on Defendants' behalf and/or file an answer by
  November 29, 2019, a default judgment would be sought against Defendants. In response to the
  foregoing, I contacted today Michael Winston, Plaintiff's counsel, to request an extension oftime
  to answer until December 4, 2019. Mr. Winston was kind enough to consent to my request.

          This is the second request by Defendants for an extension of time. In connection with this
  request, I contacted Plaintiff's counsel today and explained that I am out of state until Monday.
  Plaintiff's counsel consented to the extension requested. The first request by Allen Wong, an
  attorney that contacted Plaintiffs counsel on behalf of Defendants, for an extension of time was
  on November 15, 2019, which Plaintiff's counsel to. It appears a request for an enlargement of
  time was never submitted to the Court for the November 15, 2019 extension request.

                                                              Respectfully submitted,

                                                                      S. 5:~
  cc: All counsel (via ECF)


  RE\17712\0001\2948397v3
